Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 2, and 4-12 are allowed. 
Nakamura et al. (US 2013/0188259, hereinafter Nakamura) is the most relevant prior art of record but fails to anticipate or render obvious the following limitations as claimed.
Re claim 1, Nakamura fails to teach or suggest “… the indication mark being a light source; wherein the distance sensor senses a distance between an object and the imaging system; when the controller determines that the distance is larger than or 20equal to a predetermined threshold, the controller turns off the indication mark; when the controller determines that the distance is smaller than the predetermined threshold, the controller turns on the indication mark, such that the indication mark emits light 2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 1.
Independent claim 8 recites similarly allowed limitations.
Dependent claims 2, 4-7, and 9-12 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakamura is the most relevant prior art of record but fail to anticipate or render obvious the aforementioned limitations as claimed.
Nakamura discloses, an imaging system comprising: an image combiner (40); at least one reflecting mirror (30) disposed with respect to the image combiner (fig 1, par [0057]); an image generating device (20A and 20B) disposed with respect to the at least one reflecting mirror, when the image generating device displays an image (fig 1, pars [0055]-[0056]), a light projected by the image generating device being reflected by the at least one reflecting mirror to the image combiner (fig 1), so as to form a virtual image through the image combiner (par [0054]-[0057]); and an indication mark disposed at a periphery of the image combiner (fig 2, par [0056]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.